DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopening of Prosecution
The prosecution of the present application is reopened after the final decision of PTAB with the Examiner affirmed filed 12/02/2021 and the decision for denied reconsideration for Rehearing filed 02/25/2021 in view of the RCE filed on 04/23/2021 and with the fee as set forth in 37 CFR 1.17(e) and amendments filed for the independent claims.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final decision of the Patent Board and denied Rehearing of the Patent Board decision.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.
Response to Amendment
Applicant’s amendments and remarks, filed 04/23/2021, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1-14 are currently under examination. 
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/EP2014/060376, filed 05/21/2014, is acknowledged.

Response to Arguments
Applicant’s responses and arguments filed 04/23/2021 regarding claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Regarding the claim rejections under 35 USC 103, Applicant has amended the independent claims for clarifying the scope of the invention with the introduction of new subject matter with the limitations “an object image providing unit for providing an object image showing at least a part of the object, wherein a target element within the object is invisible in the object image; wherein the insertion element is invisible in the object image” and “the at least one ring representing the at least one opening of the insertion element on the object image” changing the scope of the claims. The examiner is considering new grounds of rejection for clarifying his position and for addressing the new subject matter.
Applicant argues (on pages 7-9) that the references of record do not teach limitations including the amended limitations within the independent claims 1, 13 and 14. 
In response, the examiner is considering new grounds of rejection for addressing the new subject matters introduced with the amended limitations changing the scope of the claims.
Therefore the examiner found the Applicant’s arguments as moot since they directed to new subject matters which are changing the scope of the claims.
Applicant further argues (on pages 9-10) that the dependent claims 2-12 are allowable due to their dependency from independent claim 1.
In response, the examiner, since new grounds of rejection are considered for addressing the amended independent claims 1, 13 and 14 as discussed above, therefore. absent any 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a target element image providing unit”, “a target element representation generating unit”, “a tracking unit”, “a projected position determination unit “, “a distance determination unit”, “an orientation determination unit”, “an object image providing unit”, “a moving zone providing unit”, “an object image proving unit”, in claims 1-14. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following rejections are new rejections necessitated by amendment.
Claims 1, 2, 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Glossop et al. (USPN 20100217117 A1; Pub.Date 08/26/2010; Fil.Date 02/25/2009), in view of Xu et al. (USPN 20090163800 A1; Pub.Date 06/25/2009; Fil.Date 12/16/2008), in view of Gao et al. (2012 Proc. 2012 IEEE International Conference on Mechatronics and Automation, 1393-1398; Pub.Date 2012) and in view of Frazin (USPN 5190045; Pat.Date 03/02/1993; Fil.Date 03/14/1991).
Regarding claims 1 and 13, Glossop teaches systems and methods for transjugular intrahepatic portosystemic shunt procedures (Title and abstract) with systems and methods for assisting/performing image-guided transjugular intrahepatic portosystemic shunt (TIPS) procedures involving inserting a needle portion within a tissue of the patient towards a target vessel (abstract) reading on an assisting apparatus for assisting a user in moving (abstract image-guided) an insertion element (abstract puncture needle) to be inserted into an object (abstract transjugular procedures) to a target element (abstract target vessel) within the object (abstract portion of an anatomy of a patient) and a method for assisting a user in moving (abstract image-guided) an insertion element (abstract puncture needle) to be inserted into an object (abstract transjugular procedures) to a target element (abstract target vessel) within the object (abstract portion of an anatomy of a patient), comprising:
an object image providing unit for providing an object image showing at least a part of the object ([0017] imaging system with a scan for imaging the target vessel such as portal system within an anatomical part of the patient as in Fig. 5 and [0034]) , wherein a target element within the object is invisible in the object image (Fig. 5 and [0034], [0070] “crossing point of the puncture needle with the portal vein is visualized as a circle” with the crossing point or blood vessel wall at the crossing plane as not visible and only visible with the circle representation),   
a target element representation generating unit ([0017] image-guiding system) for generating a target element representation representing the target element within the object in its three-dimensional position and three-dimensional orientation and with its size based on the target element image ([0017] the image guiding system is providing the geometrical data of the target vessel to the computer/processor for segmentation to determine/create a digital map of the target vessel/portal system and relevant tributaries, therefore in 3D position and orientation and size as segmentation is performed using tomographic images of the portal system and tributaries), wherein the target element includes at least one opening ([0070] crossing point of the puncture needle and the portal system/target vessel, reading on the puncture point being the opening of the target element),  wherein the target element representation generating unit is adapted to generate the target element representation including at least one ring representing the at least opening of the target element within the object in the three-dimensional position, the three-dimensional orientation and size of the at least opening of the target element ([0070] the crossing point of the puncture needle with the portal vein is visualized as a circle reading on a ring within the digital tomographic image or anatomical representation of the surrounding tissue and vessel and tributaries reading on the three-dimensional position, orientation and [0074] for Fig.6 with portal vein representation and the circle/ring 603 for the entrance point of the puncture needle 203 within 
a tracking unit ([0011] tracking device) for tracking a three-dimensional position of the insertion element within the object ([0013] tracking elements within or around an anatomical region of the patient, [0016] using position space sensors, [0020] for tracking the needle, [0021]-[0022] for tracking the needle relative to the patient using registration) while the insertion element is moved to the target element ([0020]-[0024] the tracking is performed while the puncture needle is introduced), wherein the insertion element is invisible in the object image (Fig. 5 and [0034] and [0070] with the needle tip is only represented for its trajectory and therefore the needle as insertion element is invisible in the object image), wherein the tracked insertion element has at least one opening ([0016] puncture needle or other instruments such as cannulas, needles or catheters which one of ordinary skill in the art would have recognized as obvious that some of these instruments have implicitly at least one opening at the tip of the instrument in order to perform their function of delivering, treating or retrieving as known in the art) and 
a display ([0012] display device for Figs. 5-9) for displaying the at least one ring of the target element representation (Figs. 5-9 and [0070], [0074], [0078] with target element representation with at least ring #503, 603) […and at least one ring representing the at least one opening of the insertion element…].
Alternatively, Glossop does not explicitly teach the at least one ring representing … also the three-dimensional orientation and size of the at least one opening of the target element.
However, Xu teaches within the same field of interest that the graphical representation of an instrument for minimal invasive intervention such as a catheter using graphics within the vascular system (Title and abstract and Fig.1) wherein visualization of the targeted blood vessels at least one ring representing … also the three-dimensional orientation and size of the at least one opening of the target element as claimed.
Similarly, Gao teaches the development of a virtual reality technology for the control of the medical processes for minimally invasive surgery (Title and abstract) wherein the technology allows for the imaging of the blood vessels within the targeted organ with providing the imaging of the blood vessels with rings representing at least one opening of the blood vessel with a “ring”  representing the size of the blood vessel the plane of the ring appearing perpendicular to the central axis of the blood vessel (Fig.13) for the purpose of guiding the catheter within the opening of the blood vessel, therefore reading having at least one ring representing  also the three-dimensional orientation and size of the at least one opening of the target element as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method made obvious by Glossop with at least one ring representing … also the three-dimensional orientation and size of the at least one opening of the target element, since one of ordinary skill in the art would recognize that representing a cross-section of the blood vessel for representing an opening of the blood vessel, its orientation and size was known in the art as taught by Gao. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Glossop, Xu and Gao teach the tracking and display of blood vessels with minimal invasive medical tools. The motivation would have been to ideally improve the safety of minimally invasive procedures involving the insertion of catheter and the like within blood vessel for surgical applications, as suggested by Gao (p.1397 Conclusions).
Glossop does not explicitly teach wherein the tracking unit is adapted to generate at least one ring representing the at least one opening of the insertion element and display the at least one ring representing the at least one opening of the insertion element and as in claim 1 and 13. However, in this case, the representation of the tip of the instrument (e.g. circle or ring) is considered to be an arbitrary design parameter and Applicant has not disclosed that this particular limitation provides an unexpected result or in any way further limits the function of the claimed process.  Therefore, at the time the invention was made, one of ordinary skill in the art would have expected that the method made obvious by Glossop could have applied to the representation of the tip of the insertion element a circle or ring, as claimed, because Xu teaches that the graphical representation of an instrument for minimal invasive intervention such as a lasso catheter using graphics such as but not limited to lines, dots, shapes, and text, ([0061]-[0063]), the lasso catheter forming a ring at the pulmonary veins openings, therefore representing the insertion element proving an opening represented by a ring of the same size than the target element opening, and Glossop teaches also using rings as graphical representations. Additionally, Frazin teaches within the same field of endeavor (Title and abstract) a navigation technique of a catheter (abstract) wherein the tip of the catheter with a ring marker (abstract and col.2 5th ¶) at its opening (Fig.9 opening for the guide wire 86) is guided and displayed (Fig.13 #74 and col.7 2nd ¶, with display of a flashing or similar marker for the ring, as a displaying a ring) reading on wherein the tracking unit is adapted to generate at least one ring representing the at least one opening of the insertion element and display the at least one ring representing the at least one opening of the insertion element as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method made obvious by Glossop, Xu and Gao wherein the tracking unit is adapted to generate at least one ring representing the at least one opening of the insertion element and display the at least one ring representing the at least one opening of the insertion element, since one of ordinary skill in the art would recognize that displaying a guided tip of a catheter opening with a ring marker within a blood vessel was known in the art, as taught by Frazin and since th choice of the representing the ring marker as a ring is nd ¶).
Regarding the dependent claims 2, 5-12, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Glossop, Xu, Gao and Frazin.
Regarding claim 2, Glossop teaches a projected position determination unit ([0025] computer element projecting ahead where the instruments may go if one or more of the instruments continue in the same direction) for determining the position of at least a part of the insertion element projected onto a ring plane defined by a ring of the target element representation ([0025] computer element projecting ahead where the instruments may go if one or more of the instruments continue in the same direction and Figs. 5-8 [0070] trajectories of the insertion element towards the target ring), wherein the display is adapted to display the projected position of at least the part of the insertion element within the ring plane together with the ring (Figs. 5-9 [0070]-[0079] trajectories of the insertion element towards the target ring).
Regarding claim 5, Glossop teaches a distance determination unit for determining a distance between the target element and the insertion element based on the generated target element representation and the tracked position of the insertion element ([0075]-[0076] and Fig. 7 computer provided the projection of the trajectory capable to calculate the distance of the tip of the puncture needle to the target vessel at the center ring), wherein the display is adapted to display the determined distance (Fig. 7 lower right panel with the distance live is reported equal to 27.4mm with an orientation too).
Regarding claim 6, Glossop teaches the tracking unit is adapted to also track an orientation of the insertion element within the object ([0024]-[0025] tracked orientation data are relayed to the computer of the apparatus), wherein the assisting apparatus further comprises an 
Regarding claim 7, Glossop teaches an object image providing unit for providing an object image showing at least a part of the object ([0070] and Fig. 5 imaging system providing the image of the portal vein or target vein therefore at least a part of the region of the body of the patient), and similarly Xu teaches a target element image providing unit for providing a target element image showing the target element (Figs. 2a-2b with an image of the target blood vessel in a 3D environment ([0023]-[0024] with the catheter placed relative to the entry of a blood vessel)  wherein the display is adapted to display the at least one ring of the target element representation and the at least one ring representing the at least one opening of the insertion element on the target element image (Fig. 3 and [0060] with the superimposed ring for the target element) with Glossop as discussed above teaching the representation of the insertion element as with the at least one ring.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method made obvious by Glossop, Xu and Gao wherein a target element image providing unit for providing a target element image showing the target element and the display is adapted to display the at least one ring of the target element representation and the at least one ring representing the at least one opening of the insertion element on the target element image, since one of ordinary skill in the art would recognize that displaying blood vessel entries with superimposed representative rings and catheter with representative rings within a context of a 3D image of an anatomical region of the patient was known in the art as taught by Glossop and Xu and since the choice of the representing the ring nd ¶).
  Regarding claim 8, Glossop teaches the tracking unit is adapted to also track the orientation of the insertion element object ([0024]-[0025] tracked orientation data are relayed to the computer of the apparatus) and wherein the object image providing unit is adapted to provide the object image such that its image acquisition direction depends on the tracked orientation of the insertion element (Fig. 5 and Fig. 7 and [0070]-[0075] with the ring for the target element and the trajectory/tracked position of the puncture needle).
Regarding claim 9, Glossop teaches that the method of claim 1 and the different steps of claim 1 are performed live (Fig. 7 and [0075] lower right quadrant of the screen is live with a predicted trajectory of the insertion element relative to the target element) therefore reading on the claimed limitations of claim 9 as applied in view of Glossop, Xu and Frazin to the 3D object image as the object image providing unit is adapted to provide a live image of the object; wherein the target element representation generating unit is adapted to generate a live target element representation representing the target element within the object in its actual three- dimensional position and three-dimensional orientation and with its size based on the live target element image; and wherein the display is adapted to display the live target element representation and the tracked position of the insertion element on the object image. 
Regarding claim 10, Glossop teaches a moving zone providing unit for providing a zone within the object, within which the insertion element should be moved only ([0072]-[0075] computer determine the trajectory of the insertion element for planning and provide to the physician who decides the validity of the trajectory for crossing the portal vein defining then a moving zone for the set of trajectories), wherein the display is adapted to also display the moving 
Regarding claim 11, Glossop teaches the tracking unit is adapted to track the position of the insertion element by using optical shape sensing ([0013], [0020], [0046], [0061] optical tracking device with position indicating elements/sensors reading on optical shape sensors).
Regarding independent claim 12, as discussed previously, Glossop, Xu, Gao and Frazin disclose the assisting apparatus as defined in claim 1. Additionally Glossop teaches the insertion element as a puncture needle therefore as an interventional device. Therefore the combination Glossop, Xu, Gao and Frazin disclose claim 12. 
Regarding independent claim 14, Glossop, Xu, Gao and Frazin disclose the assisting apparatus and the method for using it as defined in claim 1 and claim 13. Additionally, Glossop teaches a memory device and other data storage elements for storing methods and instructions for the processors ([0012]) reading on a non-transitory machine-readable storage medium encoded with instructions for execution by at least one processor for assisting a user in moving an insertion element within an object to a target element, the non-transitory machine-readable storage medium comprising instructions for causing an assisting apparatus as defined in claim 1 to carry out the steps of the assisting method as claimed in claim 14. Therefore Glossop, Xu, Gao and Frazin disclose claim 14. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Glossop et al. (USPN 20100217117 A1; Pub.Date 08/26/2010; Fil.Date 02/25/2009), in view of Xu et al. (USPN 20090163800 A1; Pub.Date 06/25/2009; Fil.Date 12/16/2008), in view of Gao et al. (2012 Proc. 2012 IEEE International Conference on Mechatronics and Automation, 1393-1398; Pub.Date 2012) and in view of Frazin (USPN 5190045; Pat.Date 03/02/1993; Fil.Date 03/14/1991) as applied to claims 1, 2, 5-14 and further in view of Strommer (USPN 20050107688 A1; Pub.Date .
Glossop, Xu, Gao and Frazin teaches a method and system as set forth above.
Glossop, Xu, Gao and Frazin do not explicitly teach the target element comprises a tube-like element and wherein the target element representation generating unit is adapted to generate a target element representation comprising a cylinder having a three-dimensional position, a three-dimensional orientation and size which correspond to a three-dimensional position, a three-dimensional orientation and size of the tube-like element of the target element as in claim 3.
However, Strommer teaches a system and method for delivering a stent to a position within a lumen (Title and abstract) wherein Strommer teaches the lumen/target element with the selection of the lumen from an image among a cine-loop set of images (abstract Fig.5 160) with a selected position for delivering a stent (Fig.5 162) as being the target element comprising a tube-like element (abstract lumen) wherein the target element representation generating unit is adapted to generate a target element representation comprising a tube-like […cylinder…] having a three-dimensional position, a three-dimensional orientation and size which correspond to a three-dimensional position, a three-dimensional orientation and size of the tube-like element of the target element (Fig. 11C with construction of the tube-like  using rings/circles to fit the image of the lumen for representation to display as in Fig. 12).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Glossop, Xu, Gao and Frazin with the target element comprises a tube-like element and wherein the target element representation generating unit is adapted to generate a target element representation comprising a tube-like having a three-dimensional position, a three-dimensional orientation and size which correspond to a three-dimensional position, a three-dimensional orientation and size of the tube-like element of the target element, since one of ordinary skill in the art would recognize that representing a patient blood vessel or lumen targeted for stent delivery using rings to represent it 
Glossop, Xu, Gao, Frazin and Strommer do not explicitly teach the tube-like structure is a cylinder.
However, Lesage teaches the segmentation of the coronary artery (Title and abstract) and that the choice of the size of the targeted blood vessel can lead to assume the structure of the blood vessel as being a cylinder as a model ([0042]).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Glossop, Xu, Gao, Frazin and Strommer with a target element representation comprising a cylinder, since one of ordinary skill in the art would recognize that modelling a short section of a coronary artery as a cylinder was known in the art, as taught by Lesage. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Strommer and Lesage teach modelling blood vessels33. The motivation would have been to better isolate during the process the artery from other blood vessels, as suggested by Lesage ([0009]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Glossop et al. (USPN 20100217117 A1; Pub.Date 08/26/2010; Fil.Date 02/25/2009), in view of Xu et al. (USPN 20090163800 A1; Pub.Date 06/25/2009; Fil.Date 12/16/2008), in view of Gao et al. (2012 Proc. 2012 IEEE International Conference on Mechatronics and Automation, 1393-1398; Pub.Date 2012) and in view of Frazin (USPN 5190045; Pat.Date 03/02/1993; Fil.Date 03/14/1991) as applied to claims 1, 2, 5-14 and further in view of Strommer (USPN 20050107688 A1; Pub.Date .
Glossop, Xu, Gao and Frazin teaches a method and system as set forth above.
Glossop, Xu, Gao and Frazin do not explicitly teach the target element comprises several openings, wherein the target element representation generating unit is adapted to generate a target element representation comprising several rings representing the several openings of the target element within the object in the three-dimensional position, the three-dimensional orientation and size of the openings of the target element, wherein the tracked insertion element has openings, wherein the display is adapted to display the rings of the target element representation and rings representing the openings of the insertion element as in claim 4.
However, Strommer teaches a system and method for delivering a stent to a position within a lumen (Title and abstract) wherein Strommer teaches the lumen/target element with the selection of the lumen from an image among a cine-loop set of images (abstract Fig.5 160) with a selected position for delivering a stent (Fig.5 162) as being the target element comprising a tube-like element (abstract lumen) therefore having two opening for blood flow in and blood flow out wherein the target element representation generating unit is adapted to generate a target element representation comprising several rings representing the several openings of the target element within the object in the three-dimensional position, the three-dimensional orientation and size of the openings of the target element and wherein the display is adapted to display the rings of the target element representation (Fig. 11C with construction of the tube-like  using rings/circles to fit the image of the lumen for representation to display as in Fig. 12) .
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Glossop, Xu, Gao and Frazin with the target element comprises several openings, wherein the target element representation generating unit is adapted to generate a target element representation comprising several rings representing the several openings of the target element within the object in the three-
Glossop, Xu, Gao, Frazin and Strommer do not explicitly teach wherein the tracked insertion element has openings, wherein the display is adapted to display rings representing the openings of the insertion element.
However, Park teaches the design and representation of coronary stent (Title and abstract) for coronary blockage close to a bifurcation (abstract). Park teaches the insertion element and its representation having several opening (Figs. 9 and 10 stent with front, end and side openings, Fig. 12) wherein the representation of the stent is represented as slice of the tube (Fig. 12) interpreted then as rings for the openings (Fig. 12) therefore reading on the tracked insertion element has openings, wherein the display is adapted to display rings representing the openings of the insertion element as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Glossop, Xu, Gao, Frazin and Strommer with the tracked insertion element having openings, wherein the display is adapted to display rings representing the openings of the insertion element, since one of ordinary skill in the art would recognize that modelling a stent with multiple openings along a tube-like structure was known in the art, as taught by Park and since modelling the openings as rings was also known in the art as taught by Strommer and by Park and since Strommer teaches the display capable to display tube-like structure with rings as openings. One of ordinary skill in the art would have 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK M MEHL/Examiner, Art Unit 3793